DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                            CEDRIC DENNARD,
                               Appellant,

                                      v.

                           STATE OF FLORIDA,
                                Appellee.

                              No. 4D13-3610

                            [January 21, 2015]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Karen Miller, Judge;
L.T. Case No. 2000CF3809AXXXMB.

   Cedric Dennard, Clermont, pro se.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Allen R. Geesey,
Assistant Attorney General, West Palm Beach, for appellee.

                       ON MOTION FOR CERTIFICATION

PER CURIAM.

   We deny appellant’s motion for certification.

LEVINE and CONNER, JJ., concur.
WARNER, J., dissents with opinion.

WARNER, J., dissenting with opinion.

   The appellant has moved to certify questions to the supreme court as
questions of great public importance. I think the majority wrongly applies
the “no manifest injustice” exception in State v. McBride, 848 So. 2d 287,
291-92 (Fla. 2003), to this case, where all the sentences are illegal. It also
conflicts with Cooper v. State, 960 So. 2d 849, 851 (Fla. 1st DCA 2007)
(holding the fact that a court could have imposed consecutive sentences to
impose the same overall sentence does not cure an illegal sentence, which
requires resentencing). Therefore I would certify the following question:
      WHERE THE DEFENDANT IS SERVING NO LEGAL
      SENTENCE, CAN A COURT DENY CORRECTION OF AN
      ILLEGAL SENTENCE ON THE GROUNDS THAT NO
      MANIFEST INJUSTICE OCCURS, BECAUSE THE COURT ON
      RESENTENCING COULD STRUCTURE A LEGAL SENTENCE
      OF THE SAME LENGTH?

    Despite the refusal to certify a question, I would argue that the majority
opinion actually conflicts with McBride. In McBride, the court reviewed the
sentence to determine whether a manifest injustice has occurred “that can
be determined from the face of the record.” 848 So. 2d at 292 (emphasis
supplied). In McBride, there was no manifest injustice because the
defendant was serving another legal sentence, a fact that appeared on the
face of the record. Here, the record only shows that the appellant is serving
illegal sentences. Therefore, on the record, there is a manifest injustice.

   The reason why the courts must correct illegal sentences at any time is
best put by Justice Pariente in her concurrence in McBride:

          As we noted in Maddox [v. State, 760 So. 2d 89 (Fla. 2000)],
      “[t]he extraordinary provision made for remedying illegal
      sentences evidences the utmost importance of correcting such
      errors, even at the expense of legal principles that might
      preclude relief from trial court errors of less consequence.”
      760 So. 2d at 101. We recognized that “clearly the class of
      errors that constitute an ‘illegal’ sentence that can be raised
      for the first time in a postconviction motion decades after a
      sentence becomes final is a narrower class of errors than
      those termed ‘fundamental’ errors that can be raised on direct
      appeal even though unpreserved.” Id. at 100 n. 8. We
      observed in Maddox that the State recognizes that it “has no
      interest in any defendant serving a sentence that is longer
      than the sentence authorized by law.” Id. at 99. Indeed, the
      entire justice system certainly has an interest in ensuring that
      the defendant is not incarcerated longer than is authorized by
      law, or under illegal terms. The courts have an obligation to
      correct any such error whenever it is brought to their attention.

Id. at 293-94 (emphasis supplied). Appellant’s sentences should have
been corrected, and we should certify this issue to the supreme court.

                            *         *         *



                                      2